Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,5-11,15-18,21-32 are pending and under examination.
Claims 2-4,12-14,19-20 are cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,5-11,15-18,21-32 are allowed.
Regarding Independent claims 1,11,21,22, 23, and 32 the prior art teaches a surgical instrument with trunnions for pivotal movement but fails to teach alone or in proper combination a retainer member non-movably supported on said proximal end portion of said elongate channel  and wherein the retainer member comprises retainer body, a slot cap corresponding to each vertical slot and sized to extend therein through an open upper end to pivotally receive each corresponding trunnion, along with all the remaining limitation is the claims.
Although the prior art of record teaches retaining trunnions members within the cited surgical staplers either by a locking arm or a retaining block, the prior art fails to teach the structure of a slot cap that fits over top and in non-movably supported above the trunnions during pivotal movement of the surgical instrument, along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 5-10,15-18,24-32.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731